Case 1-18-01038-ess Doc 60 Filed 10/15/19 Entered 10/15/19 11:19:54

MM White and
WH Williams up

Heidi J. Sorvino

7 Times Square, Suite 2900 | New York, NY 10036-6524
Direct 212.631.4417 | Fax 212.631.1249
sorvinoh@whiteandwilliams.com | whiteandwilliams.com

October 15, 2019

Via Electronic Filing
The Honorable Elizabeth S. Stong

United States Bankruptcy Court, E.D.N.Y.
Conrad B. Duberstein U.S. Courthouse
271-C Cadman Plaza East, Suite 1595
Brooklyn, NY 11201-1800

Inre: Esther DuVal, as Chapter 11 Trustee of Gallant Capital
Markets Ltd. v. AFX Capital Markets Ltd. et al.
Ady. Proc. No. 18-1038 (ESS)

Dear Judge Stong:

We represent AFX Capital Markets Ltd. (““AFX”) in the above-referenced adversary
proceeding. We are writing to inform the Court about certain events surrounding AFX and to
request a conference to address how to move forward.

In late August, we were informed for the first time that AFX had had its licenses
suspended by the Cyprus Securities Administration, effectively preventing it from continuing its
operation. At that time, AFX was hoping to resolve the issues with the regulator and resume
operations. However, we subsequently learned that its affiliate, AFX Markets Ltd. had been
placed into special administration in the High Court of Justice Business and Property Courts of
England and Wales Insolvency Case No.: CR-2019-00563. A copy of the Order is attached.
We have been informed by the administrator’s office that the operation has been shut down and
that the administrator has taken control of the premises and the company’s servers. We have
been unable to reach AFX or its officers either through email or phone due to the administration
and regulatory proceeding to address these issues.

There is currently before Your Honor a Motion of Chapter 11 Trustee Seeking the Entry
of an Order for a Judgment against the AFX Defendants seeking Sanctions and Fees for
Engaging in Bad Faith and Injunctive Relief (ECF 58) (the “Sanctions Motion”) that is
returnable on October 24, 2019. As a threshold matter, we believe that the Sanctions Motion is
entirely without merit. Not only does it make a number of baseless allegations of bad faith, but it
completely ignores that the Settlement Stipulation (ECF 49) previously signed by all of the

23582919v.4
Case 1-18-01038-ess Doc 60 Filed 10/15/19 Entered 10/15/19 11:19:54

The Honorable Elizabeth S. Stong
October 15, 2019
Page 2

parties expressly provides how the parties should proceed if indeed there was a default under the
settlement. In particular, the Stipulation provided that, in the event of a default, the Trustee had
the right to resume the litigation. The Trustee exercised that right on June 26 and in the
aftermath we have complied fully with the Trustee’s discovery requests.

Moreover, the Sanctions Motion fails to mention anything about the regulatory issues in
Cyprus or the administration in the U.K.. Notably, on the day we were first informed that AFX’s
Cyprus licenses had been suspended, we advised Joseph Maniscalco, Esq., counsel to the
Chapter 11 Trustee of the situation and told him that we needed to receive an update from the
client regarding its status before we could address whether the parties’ settlement could be
completed. Yet, Mr. Maniscalco decided to file the Sanctions Motion anyway. We have
recently requested that the Motion be withdrawn so that the circumstances could be addressed
with the Court, but Mr. Maniscalco has not agreed to do so.

Given the circumstances, we find ourselves in a quandary with no communication from
our client yet a deadline to respond to the Sanctions Motion. We respectfully request that our
response to the Sanctions Motion be held in abeyance and that the Court instead hold a
conference wherein counsel and the Court can discuss an appropriate way to move forward
Respectfully submitted,

WHITE AND WILLIAMS LLP

<4 OST +

Heidi J. Sorvino

HJS:sgm

23582919v.4
Case 1-18-01038-ess Doc 60 Filed 10/15/19 Entered 10/15/19 11:19:54

IN THE HIGH COURT OF JUSTICE

BUSINESS AND PROPERTY COURTS OF ENGLAND AND WALES
INSOLVENCY AND COMPANIES LIST (ChD)

 

IN THE MATTER OF THE INVESTMENT BANK SPECIAL ADMINISTRAGON-005688
REGULATIONS 2011

AND IN THE MATTER OF THE BANKING ACT 2009

AND IN THE MATTER OF THE INSOLVENCY ACT 1986

BEFORE INSOLVENCY AND COMPANIES COURT JUDGE MULLEN
ON 27 AUGUST 2019

BETWEEN:

THE FINANCIAL CONDUCT AUTHORITY
Applicant

-and-

AFX MARKETS LIMITED
Respondent

 

ORDER

 

UPON the application by the Financial Conduct Authority, 12 Endeavour Square, London,
E20 1JN (the “Applicant”) dated 22 August 2019 for an order placing the AFX Markets
Limited, 22 Sun Street, 2"4 Floor, London, EC2M 2PY (the “Respondent”) into special
administration (the “Application”)

AND UPON the Application having been served on the Respondent and the persons
nominated for appointment as joint special administrators in accordance with rule 10 of
the Investment Bank Special Administration (England and Wales) Rules 2011/1301

AND UPON reading the Application and the evidence

AND UPON the Court being satisfied that the Application is urgent and fit for August
business

AND UPON hearing Lara Hassell-Hart, counsel for the Applicant

AND UPON the Court being satisfied that the Regulation (EU) 2015/848 on Insolvency
Proceedings does not apply

AND UPON the Court being satisfied that, for the purposes of Articles 2(a)-(b) and (d) of
Case 1-18-01038-ess Doc 60 Filed 10/15/19 Entered 10/15/19 11:19:54

the UNCITRAL Model Law on Cross-Border Insolvency, the special administration
proceeding sought to be commenced is in the state where the Respondent has the centre
of its main interests and that the proposed special administrators to be appointed are
authorised to administer the reorganisation of the Respondent's assets or affairs

IT iS ORDERED THAT:

1. With effect from the time and date specified in paragraph 2, Jonathan Elman Avery-
Gee and Daniel Mark Richardson, both of CG Recovery Limited, Greg's Building, 1
Booth Street, Manchester, M2 4DU, each a qualified insolvency practitioner, are
appointed joint special administrators of the Respondent pursuant to Regulation
7(1)(a) of the Investment Bank Special Administration Regulations 2011.

2. The appointment of the joint special administrators takes effect at 12.23pm BST on
the date of this Order.

3. During the period for which this Order is in force:

a, The affairs, business and property of the Respondent shall be managed by
the joint special administrators in accordance with the Investment Bank
Special Administration Regulations 2011; and

b. Any act required or authorised under any enactment to be done by either
or all of the joint special administrators may be done by any one or more of
the persons for the time being holding that office.

4, The Applicant shall serve this Order on the Respondent and each of the joint special
administrators.

5. The Applicant's costs of and associated with its application shall be an expense of
the special administration.

Service of the Order

 

The Court shall provide 3 sealed copies of this Order to the serving party:

(a) By post to: The Financial Conduct Authority, 12 Endeavour Square, London, E20
UN (ref: ENF/LLR/EI0000/WW/RG/ZE),
